Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 28, 2022

                                       No. 04-22-00267-CV

              IN THE INTEREST OF D.R., D.E.R., D.D.R., AND D.R., Children

                   From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-PA-02171
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
        In this accelerated appeal of the trial court’s order terminating Appellant’s parental rights,
Appellant’s court-appointed attorney filed an Anders brief. In the brief, counsel states that after
a professional evaluation of the record, counsel finds no reversible error, concludes the appeal is
without merit and frivolous, and counsel attached a motion to withdraw. See Anders v.
California, 386 U.S. 738, 744 (1967); In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at
*4 (Tex. App.—San Antonio May 21, 2003, no pet.) (applying Anders procedure in a parental
rights termination appeal).
       Counsel informed Appellant of his right to file a pro se brief and to request a free copy of
the appellate record. Counsel provided Appellant with a form request for a free copy of the
appellate record, and the form lacks only Appellant’s contact information, date, and signature.
        The State and the Attorney Ad Litem filed letters waiving their rights to file appellees’
briefs unless Appellant files a pro se brief.
       If Appellant desires to file a pro se brief, we order Appellant to do so within twenty
days of the date of this order. See TEX. R. APP. P. 38.6(a).
        If Appellant files a pro se brief, the State and the Attorney Ad Litem may file responsive
briefs not later than twenty days after Appellant’s pro se brief is filed in this court. See id. R.
38.6(b).
       The motion to withdraw is held in abeyance pending further order of this court.

       It is so ORDERED on June 28, 2022.
                                      PER CURIAM

ATTESTED TO: ______________________
            MICHAEL A. CRUZ,
            CLERK OF COURT